TiMLiN, J.
(dissenting). I am unable to agree with the majority decision in this case. It proceeds, first, upon the erroneous assumption that there was no evidence of future disability in the case except that derived from the books, pamphlets, and documents consulted by the Commission, the use of which is disapproved; second, upon the erroneous assumption that these were necessarily consulted as original evidence; and third, upon the erroneous view that orders of the Commission can be reversed for improper admission of evidence. It was in evidence that the claimant lost an eye, and in the exercise of common knowledge and observation'the Commission was authorized to infer from this that his capacity to obtain employment was impaired. There is, in my opinion, no case made out for a reversal of the order of the Commission under sec. 2394 — 19, Stats., and the case of Ekern v. McGovern, 154 Wis. 157, 142 N. W. 595, has no relevancy to the questions here presented.
Summed up, the majority decision means that where there is a visible, permanent injury consisting of the loss of a member, the Commission cannot upon this evidence, together-*181with the evidence of the kind of work at which the injured person was engaged at the time and the amount of wages received, decide upon the extent of the prospective or future impairment of his earning capacity because of his impaired opportunities for obtaining employment by reason of the disability. I think this is not only contrary to principle, but also that it materially impairs the efficiency of the Industrial Commission. The majority of the court must have arrived at the foregoing conclusion in order to hold that there was prejudicial error in making the investigation and consulting the records and documents referred to by the Commission. For surely the decisions of the Commission are not to be upset because they read not wisely but too extensively, if there are other facts in evidence in the case supporting their decision. I think a more liberal rule should apply to an administrative body of this kind than to a formal trial in court. In the latter case the jury might make this estimate “from the facts and circumstances in proof and by considering them in connection with their knowledge, observation, and experience in the business affairs of life.” North Chicago St. R. Co. v. Fitzgibbons, 180 Ill. 466, 54 N. E. 483; Baltimore & O. S. W. R. Co. v. Keck, 84 Ill. App. 159; Houston & T. C. R. Co. v. Harris, 30 Tex. Civ. App. 179, 70 S. W. 335; Feinstein v. Jacobs, 15 Misc. 474, 37 N. Y. Supp. 345; 8 Am. & Eng. Ency. of Law (2d ed.) 641, 642.
In Rosenkranz v. Lindell R. Co. 108 Mo. 9, 18 S. W. 890, 32 Am. St. Rep. 588, it is said to be well settled that prospective damages to adults on account of impairment of earning capacity in the future is a proper element of damages, and that proof should be made of previous physical condition and ability to labor or follow his usual avocation, as well as of his condition since the injury, to enable the jury to properly find the pecuniary damage. I think this is all the basis for such finding that is considered necessary. ' That was a case of injury to a child four years old, and the jury were *182•confronted with the task of determining the extent of impairment of his earning capacity after he reached the age of twenty-one and in case he reached that age. It is said:
“It is properly held in such case, in the absence of the existence of direct evidence, that much must be left to the judgment, common experience and ‘enlightened conscience of the jurors, guided by the facts and circumstances in the case.’ ”
In Fisher v. Jansen, 128 Ill. 549, 21 N. E. 598, citing Chicago v. Major, 18 Ill. 349, it is said:
“In this, as in all other cases, it was proper for the jury to •exercise their own judgment upon the facts in proof, by connecting them with their own knowledge and experience, which they are supposed to possess in common with the generality of mankind.”
See, also, Chicago v. Scholten, 75 Ill. 468, 471, and other cases cited and commented on in Fisher v. Jansen, supra.
We also permit a jury, from evidence of the mere fact of wrongful act causing death, relationship of the beneficiary, age and financial circumstances of the deceased, to award •damages for prospective loss of support and for the probable loss of a legacy or devise of property not yet earned and which may never be earned by the decedent. Castello v. Landwehr, 28 Wis. 522.
Where the injury resulted in the loss of a limb or member and that result is patent, and the jury have the plaintiff’s age, occupation, and former earnings before them, they have, I think, quite uniformly been allowed to estimate from these •data the probable future impairment of earning power. Impairment of capacity to obtain employment is impairment of •earning capacity. I recall cases in this state where an infant of tender years, on proof merely of his age and injuries, was allowed to recover for impairment of earning power which would begin far in the future after the infant had arrived at the age of twenty-one. In cases in which the injured party may or may not be restored to health, it is necessary to *183produce evidence that the disability existing at the trial will be reasonably certain to continue. Block v. Milwaukee St. R. Co. 89 Wis. 371, 61 N. W. 1101. But I do not think this rule applies where there is a loss of an eye or an arm or a foot.
I do not think the Commission committed any reversible error in examining the books and papers mentioned. These-were not in the nature of evidence, but merely argumentative and advisory upon the other facts above referred to and properly before the Commission. I think the employment in which the servant was working at the time of the accident is referred to in the statute more for the purpose of fixing the measure of compensation than for any other purpose. Even if they were evidence and incompetent, this would not be ground for reversal. I am unable to understand how the order in question of the Commission can be reversed under a statute which forbids the court to set aside the order of the Commission unless the latter acted outside of or in excess of its power, or that the order was procured by fraud, or that the findings of fact of the Commission do not support the-order. The second and third grounds are entirely wanting, so that this order must have been reversed upon the ground that the Commission acted outside or in excess of its'power in awarding compensation for impaired earning capacity, merely because, having the evidence of the nature of the injury, the-occupation, age, and earnings of the servant, the Commission read up concerning what other administrative quasi-judicial or judicial tribunals did with reference to amount under similar circumstances.
Justices SiebeckeR and KekwiN concur in this dissent.